Name: Commission Regulation (EEC) No 2341/84 of 10 August 1984 re-establishing the levying of customs duties on camphor, natural refined and synthetic, falling within subheading 29.13 B I b) and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 84 Official Journal of the European Communities No L 217/5 COMMISSION REGULATION (EEC) No 2341 /84 of 10 August 1984 re-establishing the levying of customs duties on camphor, natural refined and synthetic , falling within subheading 29.13 Bib) and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply Community originating in China, reached the reference base in question after being charged there ­ against ; whereas the exchange of information orga ­ nized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore , customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation , duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 12 ; whereas , as provided for in Article 12, where the increase of preferential imports of these products , originating in one or more benefi ­ ciary countries , causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be , as a general rule , 1 50 % of the highest maximum amount valid for 1980 ; Whereas, in the case of camphor, natural refined and synthetic , falling within subheading 29.13 B I b), the reference base was fixed at 708 500 ECU ; whereas , on 9 August 1984, imports of these products into the As from 17 August 1984 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in China : CCT heading No Description 29.13 B I b ) (NIMEXE code 29.13-23 ) Camphor, natural refined and synthetic Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the En ropea n Comm u n ities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1984. For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 362, 24 . 12 . 1983 , p. 1